Citation Nr: 0812413	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-44 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a left knee 
disability as secondary to a service-connected right knee 
condition.

2.	Entitlement to an increased rating for a right knee 
condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1984 to 
February 1987 and from March 1997 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.	Chronic left knee pain is not related to the veteran's 
service-connected right knee condition.

2.	The veteran's right knee condition is manifested by 
symptoms of pain with functional flexion limited to 25 
degrees.  There is no evidence of ankylosis; limitation of 
extension; subluxation, instability, or laxity; or 
impairment to the tibia or fibula.


CONCLUSIONS OF LAW

1.	Chronic left knee pain is not proximately due to nor 
aggravated by the veteran's service-connected right knee 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.310 (2007).

2.	The criteria for an evaluation of 20 percent, but no more, 
for a right knee condition have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that May 2002 and July 2003 notice letters fully 
satisfied these duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  He was also 
expressly advised of the need to submit any evidence in his 
possession that pertains to the claim decided herein.  
Finally, these letters advised the veteran what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 41. 

In this case, the veteran was provided pertinent information 
in the July 2003 VCAA notice letter.  Specifically, the July 
2003 letter informed the veteran of the need to provide on 
his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  In 
addition, the July 2003 letter provided the veteran with 
examples of pertinent medical and lay evidence that he may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The Board acknowledges that the July 2003 letter did not make 
reference to specific diagnostic codes or applicable criteria 
necessary to warrant an increased rating which might not be 
evident from demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the November 2004 statement of 
the case and October 2007 supplemental statement of the 
case.  

The Board also acknowledges the July 2003 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, the 
Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life in his VA Form 9 (veteran 
stated that "I can not run anymore on the physical fitness 
test I have to walk.")  Under these circumstances, the Board 
finds that any VCAA notice error with respect to this 
provision of first element notice is non-prejudicial to the 
veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

The Board notes that the July 2003 letter was sent subsequent 
to the initial unfavorable agency decision in December 2002.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an October 2003 rating decision was 
provided to the veteran.
 
In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  An October 2007 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the VA 
Medical Center (VAMC) are also included.  The veteran has not 
identified any additional records that should be obtained.  
The veteran was afforded VA examinations in January and 
November 2005.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service Connection - Left Knee Disability

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his diagnosed chronic anterior knee 
pain of the left knee was proximately caused by his service-
connected right knee condition.  However, the Board notes 
that the record does not contain competent medical evidence 
or a competent medical opinion establishing an etiological 
link between his chronic left knee pain and his service-
connected right knee condition.  In addition, there is no 
competent evidence of record that the veteran's right knee 
condition has caused his chronic left knee pain to increase 
in severity beyond its natural progression.  

The veteran was afforded a VA examination in November 2005.  
After reviewing the veteran's claims file, medical history 
and x-rays of the knees, the examiner opined that "[i]t is 
unlikely that the left knee condition is secondary to the 
right knee contusion.  It is unlikely that a superficial knee 
injury such as a right knee contusion would give rise to an 
injury to another joint in the body such as the left knee 
joint."  The examiner went on to explain that such a 
relationship could exist if the veteran suffered from 
degenerative joint disease of the right knee or an antalgic 
gait, but specifically noted neither is present in the 
instant case.

The Board acknowledges that the veteran himself has claimed 
his current chronic left knee pain is the result of or has 
been aggravated by his service-connected right knee 
condition.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his right 
knee condition is the proximate cause of or has aggravated 
his currently diagnosed chronic left knee pain.  A VA 
examiner has opined that this condition is not proximately 
due to or aggravated by a right knee contusion.  Accordingly, 
the Board concludes that the preponderance of  the evidence 
is against the claim for service connection for chronic left 
knee pain, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).

Increased Rating - Right Knee Condition

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's service-connected right knee condition from 
contusion has been evaluated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5260. Diagnostic Code 
5299 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. § 
4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  Pertinent 
regulations do not require that all cases show all the 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2007).  In the present case, the veteran's 
right knee condition from contusion has been rated as 
analogous to limitation of motion of the knee.

The veteran is not separately rated under Diagnostic Code 
5257 for instability of the right knee.  Under such 
circumstances, the Board will therefore consider (1) whether 
the veteran is entitled to a rating in excess of 10 percent 
for any limitation of motion of the right knee for the 
appropriate period, and (2) whether the veteran is entitled 
to a separate rating for any instability of the right knee.  

The veteran's claim for increase for his right knee condition 
in this case was received on April 17, 2002.  As such, the 
rating period for consideration on appeal stems from April 
17, 2001.  38 C.F.R. § 3.400(o)(2) (2007).

As noted above, the veteran's right knee condition is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, for limitation of flexion of 
the right knee.  The normal range of knee motion is 140 
degrees of flexion and zero degrees of extension.  38 C.F.R. 
§ 4.71, Plate II (2007).  Diagnostic Code 5260 provides for a 
10 percent evaluation when flexion is limited to 45 degrees.  
A 20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

After careful review of the record, the Board finds that the 
competent medical evidence of record supports an evaluation 
of 20 percent, but not greater, for the veteran's right knee 
condition.  In this regard, a January 2005 VA examination 
report indicates that the veteran's right knee had flexion 
limited to 55 degrees.  However, the examination report notes 
the veteran experienced increasing pain beginning at 25 
degrees of flexion.  The examination report also notes the 
veteran was wearing a brace on his right knee and noted no 
lack of endurance or other symptoms on repetitive motion.  
Taking into account the holding in DeLuca, the Board will 
consider the veteran's functional flexion to be limited to 25 
degrees.
In consideration of 38 C.F.R. § 4.7, the Board finds that the 
veteran's functional flexion of 25 degrees more closely 
approximates flexion of 30 degrees as opposed to 15 degrees, 
and thus supports an evaluation of 20 percent.  Furthermore, 
the Board notes that neither the January 2005 VA examination 
nor any other competent medical evidence of record indicates 
the veteran experiences flexion limited to 15 degrees, 
required for a 30 percent evaluation, or any compensable 
limitation of extension of the right knee.  Thus, the Board 
finds that the veteran is not entitled to a rating in excess 
of 20 percent for limitation of flexion of the right knee or 
a separate compensable rating for limitation of extension of 
the right knee since extension was to 0 degrees during the 
January 2005 VA examination.  

With regards to instability of the right knee, Diagnostic 
Code 5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

The Board finds that a separate evaluation under Diagnostic 
Code 5257 is not warranted for the veteran's right knee 
condition, as there is no competent medical evidence of 
instability of the right knee.  In this regard, the January 
2005 VA examination notes that the veteran has negative 
McMurray, negative drawer and no medial or lateral laxity of 
the right knee.  Since the clinical evidence shows no 
instability of the right knee, the Board finds that the 
competent evidence of record is against a separate evaluation 
under Diagnostic Code 5257 due to recurrent subluxation or 
lateral instability.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected right knee condition.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board observes that the competent medical 
evidence of record gives no indication that the veteran's 
service-connected right knee condition has exhibited marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards or has 
required frequent periods of hospitalization.  In fact, the 
January 2005 VA examination report notes that the veteran 
stated that his knee condition does not affect his work at 
church or in the reserves.  As such, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).


ORDER

Service connection for a left knee disability is denied.

An evaluation of 20 percent, but no greater, for a right knee 
condition is granted, subject to laws and regulations 
governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


